AO 245]3 (CASDRev. 02/18) ludgn‘lent in a Criminal Case

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATE,S OF AMERlCA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or Af’ter November l, 1987)

JUAN MANUEL GAONA-MALDONADO l
( ) Case Number; 3;lS-CR-03032-JAH

 

Roxana Sandoval

 

 

 

 

Defendant’s Actomey F-l-l:ED_

REG|sTRATloN No. 70162-298 .
m ` oct 2 9 2018
Tl-IE DEFENDANT;
E| Plead€d guilty to COHHI(S) One of the Information. m FRK` U 8 mgm .C-r COURT

` ERN o\srn¢cr rn r,,m_i¢onm¢r
m was found guilty on count(s) soo V_LFPUTY

after a plea of not guilty BY _1 n

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section f Nature of Offense Count
8:1326(A), {B) - Attempted Reentry Of Removed A|ien {Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reforrn Aet of 1984.

I:l The defendant has been found not guilty on count(s)

 

i:] Count(s) dismissed on the motion of the United States.

 

|X] Assessment: $100.00 waived.

JVTA Assessment*: $
E _
*Justice for Victims of'l`rafficking Act of2015, Pub. L. No. l 14»22.

|:l No fine l:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

_October 19_ 2018

DaU Imposition of Sentence
/l‘\-“ kR polk 42

. JoHN A`. Ho`UsToN
ITED sTATES DISTRICT JUDGE

3:18-CR-03082-JAH

AO 245B (CASD Rev. 02/18)Judgment in a Criminal Case

 

DEFENDANT: JUAN MANUEL GAONA-MALDONADO (I) Judgment - Page 2 of 2
CASE`NUMBER: 31 l 8-CR-03082-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count l.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

[:lE

The defendant is remanded to the custody of the United States Marshal.

|] The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

 

|:l as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
|:| on or before
l:| as notified by the United States Marshal.
I:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03082-JAH

